Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 11th day of July
2005, by and between Greg Cessna (“Employee”) and School Specialty, Inc.
(“Company”).

RECITALS

The Company desires to employ Employee, and Employee desires to be employed by
the Company, on the terms and conditions set forth herein;

As a result of Employee’s employment with the Company, Employee will have access
to and be entrusted with valuable information about the Company’s business and
customers, including trade secrets and confidential information; and

The parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Employee is
employed by the Company.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee (“Parties”), the Parties agree as follows:

 

1. Employment and Duties. Employee shall be employed in the position of
President, Education Essentials division of the Company, and shall be subject to
the authority of, and shall report to, the Company’s Chief Executive Officer.
Employee’s duties and responsibilities shall include all those customarily
attendant to the position of President, Education Essentials, and such other
duties and responsibilities as may be assigned from time to time by the
Company’s Chief Executive Officer. Employee shall devote Employee’s entire
business time, attention and energies exclusively to the business interests of
the Company while employed by the Company except as otherwise specifically
approved in writing by or on behalf of the Board.

 

2. Term of Employment. The Company employs Employee, and Employee accepts
employment by the Company, for the period commencing on the date specified above
and ending on July 10, 2007 (“Employment Term”), subject to earlier termination
as set forth in Paragraph 5, below. Following the expiration of the Employment
Term, this Agreement shall be automatically renewed for successive one (1) year
periods (collectively, “Renewal Terms”; individually, “Renewal Term”) unless, at
least 30 days prior to the expiration of the Employment Term or the then current
Renewal Term, either party provides the other with a written notice of intention
not to renew, in which case this Agreement shall terminate as of the end of the
Employment Term or said Renewal Term, as applicable. If this Agreement is
renewed, the terms of this Agreement during such Renewal Term shall be the same
as the terms in effect immediately prior to such renewal, subject to any such
changes or modifications as mutually may be agreed between the Parties
as evidenced in a written instrument signed by both the Company and Employee.



--------------------------------------------------------------------------------

3. Compensation. For all services rendered by Employee, the Company shall
compensate Employee as follows:

 

  (a) Base Salary. The Company shall pay Employee an annual salary of two
hundred sixty-five thousand dollars ($265,000) (“Base Salary”), payable
in accordance with the normal payroll practices and schedule of the Company.

 

  (b) Incentive Bonus. Employee will be eligible to participate in the Company’s
Corporate Plan I Bonus Program (“Program”), effective Fiscal year 2006 pursuant
to the terms and conditions of the Program. The Company reserves the right, and
Employee acknowledges and agrees that the Company retains the right, to
unilaterally interpret, change, modify, suspend, amend, delete, or cancel the
Program or any provision of the Program or the procedures or benefits of the
Program at any time in its sole discretion. In order to be paid any amount under
the Program, Employee must be employed by the Company at the time such payment
is made. Company agrees, according to the terms listed above, to a minimum
one-time Incentive Bonus of sixty-five thousand dollars payment for fiscal year
2006.

 

  (c) Perquisites, Benefits, and Other Compensation. During the Employment Term
and any Renewal Term, Employee may be entitled to receive perquisites and
benefits provided by the Company to its executive employees, subject to the
eligibility criteria related to such perquisites and benefits and to such
changes, additions, or deletions to such perquisites and benefits as the Company
may make from time to time, as well as such other perquisites or benefits as may
be specified from time to time at the sole discretion of the Board and/or the
Chief Executive Officer of the Company.

 

  (d) Stock Options.

 

  (i). In the event the transactions contemplated under the Merger Agreement by
and among LBW Holdings, Inc., LBW Acquisition, Inc., and the Company dated as of
May 31, 2005 (the “Merger Agreement”) are not consummated on or before
October 31, 2005, and subject to Executive Performance Compensation Committee
approval, the Employee shall be granted a combination of options granted under
the Amended and Restated School Specialty, Inc. 1998 Stock Incentive Plan
Incentive Stock Option Agreement (“ISO”) (as defined and qualified under 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and Amended and
Restated School Specialty, Inc. 1998 Stock Incentive Plan Nonqualified Stock
Option Agreement (“NSO”) in a total amount 50,000 shares of common stock of the
Company (the “Option Shares”). The Option Shares shall be composed of the
maximum



--------------------------------------------------------------------------------

amount of shares permitted to be issued under the terms of the ISO with the
balance to be issued under the terms of the NSO. The strike price of these
options shall be the closing price of common stock of the Company on the date
the Executive Performance Compensation Committee approves said options.

 

  (ii). In the event the transactions contemplated under the Merger Agreement
are consummated on or before October 31, 2005, and subject to Board approval,
the Employee shall be granted options under applicable stock plan(s) in a total
amount equal to the number of options granted by the Company to other employees
in same or similar positions as the Employee and in a manner that is consistent
with the terms and conditions of the/those plan(s).

 

4. Restrictive Covenants.

 

  (a) Confidentiality Obligations. During the term of Employee’s employment, the
Company will provide Employee with access to valuable Confidential Information
and Trade Secrets relating to the Company and its customers, which the Company
has a legitimate interest in protecting from disclosure to competitors and the
public. In exchange for this access to Confidential Information and Trade
Secrets, Employee will not, during the term of his employment, directly or
indirectly use or disclose any Confidential Information or Trade Secrets except
in the interest and for the benefit of the Company. After the end, for whatever
reason, of Employee’s employment with the Company, Employee will not directly or
indirectly use or disclose any Trade Secret unless such information ceases to be
deemed a Trade Secret by means of one of the exceptions set forth below. For a
period of twenty-four (24) months following the end, for whatever reason, of
Employee’s employment with the Company, Employee will not directly or indirectly
use or disclose any Confidential Information, unless such information ceases to
be deemed Confidential Information by means of one of the exceptions set forth
below. Nothing in this Agreement shall prevent Employee, after the end of
employment with the Company, from using general skills and knowledge gained
while employed by the Company.

 

  (b) Restrictions on Competition. During the term of Employee’s employment, the
Company will provide Employee with access to Confidential Information and Trade
Secrets. Moreover, the Company will provide Employee with access to its
customers. Because of the Company’s interests in protecting its investment in
this information and its investment in the relationships and goodwill it has
developed with its customers, the Employee agrees to the following restrictions
on competition:



--------------------------------------------------------------------------------

  i. During Employment. During the term of his employment with the Company,
Employee shall not directly or indirectly compete against the Company, or
directly or indirectly divert or attempt to divert Customers’ or potential
customers’ business from the Company.

 

  ii. Following Employment. For twenty-four (24) months following the end, for
whatever reason, of his employment with the Company, Employee agrees not to
directly or indirectly solicit or attempt to solicit any business from any
Restricted Customer in any manner which competes with the services or products
offered by the Company, or to divert or attempt to divert any Restricted
Customer’s business from the Company.

 

  (c) Definitions.

 

  i. Trade Secret. The term “Trade Secret” has that meaning set forth under
applicable law. The term includes, but is not limited to, all computer source
code created by or for the Company.

 

  ii. Confidential Information. The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally. Confidential Information includes but is not limited to
(1) inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (2) information which is marked or
otherwise designated as confidential or proprietary by the Company; and
(3) information received by the Company from others which the Company has an
obligation to treat as confidential.

 

  iii. Exclusions. Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (1) can be
demonstrated by Employee to have been known by him prior to his employment by
the Company; (2) is or becomes generally available to the public through no act
or omission of Employee; (3) is obtained by Employee in good faith from a third
party who discloses such information to Employee on



--------------------------------------------------------------------------------

a non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (4) is independently developed
by Employee outside the scope of his employment without use of Confidential
Information or Trade Secrets.

 

  iv. Customer. The term “Customer” means any individual or entity for whom the
Company has provided services or products or made a proposal to perform services
or provide products.

 

  v. Restricted Customer. The term “Restricted Customer” means any individual or
entity (1) for whom/which the Company provided services or products and (2) with
whom/which Employee had contact on behalf of the Company or about whom/which
Employee acquired non-public information in connection with his employment by
the Company during the 24 months preceding the end, for whatever reason, of
Employee’s employment with the Company; provided, however, that the term
“Restricted Customer” shall not include any individual or entity who/which,
through no direct or indirect act or omission of Employee, has terminated their
business relationship with the Company.

 

  vi. Business Ideas. The term “Business Ideas” means all ideas, designs,
modifications, formulations, specifications, concepts, know-how, trade secrets,
discoveries, inventions, data, software, developments and copyrightable works,
whether or not patentable or registrable, which Employee originates or develops,
either alone or jointly with others while Employee is employed by the Company
and which are (1) related to any business known to Employee to be engaged in or
contemplated by the Company; (2) originated or developed during Employee’s
working hours; or (3) originated or developed in whole or in part using
materials, labor, facilities or equipment furnished by the Company.

 

  (c) Return of Records. Upon the end, for whatever reason, of his employment
with the Company, or upon request by the Company at any time, Employee shall
immediately return to the Company all documents, records, and materials
belonging and/or relating to the Company (except Employee’s own personnel and
wage and benefit materials relating solely to Employee), and all copies of all
such materials. Upon the end, for whatever reason, of Employee’s employment with
the Company, or upon request by the Company at any time, Employee further agrees
to destroy such records maintained by him on his own computer equipment.

 

  (d) Business Idea Rights.

 

  i. Assignment. The Company will own, and Employee hereby assigns to the
Company and agrees to assign to the Company, all



--------------------------------------------------------------------------------

rights in all Business Ideas which Employee originates or develops either alone
or working with others while Employee is employed by the Company. All Business
Ideas which are or form the basis for copyrightable works are hereby assigned to
the Company and/or shall be assigned to the Company or shall be considered
“works for hire” as that term is defined by United States Copyright Law.

 

  ii. Disclosure. While employed by the Company, Employee will promptly disclose
all Business Ideas to the Company.

 

  iii. Execution of Documentation. Employee, at any time during or after the
term of his employment with the Company, will promptly execute all documents
which the Company may reasonably require to perfect its patent, copyright and
other rights to such Business Ideas throughout the world.

 

  (e) Non-Solicitation of Employees. During the term of Employee’s employment
with the Company and for 24 months thereafter, Employee shall not directly or
indirectly encourage any Company employee to terminate his/her employment with
the Company or solicit such an individual for employment outside the Company in
any manner which would end or diminish that employee’s services to the Company.

 

  (f) Employee Disclosures and Acknowledgements.

 

  i. Scope of Restrictions. Employee acknowledges and represents that the scope
of the restrictions contained in this Paragraph 4 are appropriate, necessary and
reasonable for the protection of the Company’s business, goodwill, and property
rights. Employee further acknowledges that the restrictions imposed will not
prevent him from earning a living in the event of, and after, the end, for
whatever reason, of his employment with the Company. Should a court determine
that any of these restrictions are over broad or unreasonable, the parties agree
that the court shall construe such provisions in a manner that will allow them
to be construed in the broadest manner, consistent with applicable law.

 

  ii. Prospective Employers. Employee agrees, during the term of any restriction
contained in this Agreement, to disclose this Agreement to any entity which
offers employment to Employee. Employee further agrees that the Company may send
a copy of this Agreement to, or otherwise make the provisions hereof known to,
any of Employee’s potential employers.

 

  iii. Injunctive Relief. The parties agree that damages will be an inadequate
remedy for breaches of this Paragraph 4 and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief.



--------------------------------------------------------------------------------

  iv. Third Party Beneficiaries. Any Company affiliates are third party
beneficiaries with respect to Employee’s performance of his duties under this
Paragraph 4 and the undertakings and covenants contained in this Paragraph 4,
and the Company and any of its affiliates, enjoying the benefits thereof, may
enforce this Paragraph 4 directly against Employee. The terms Trade Secret,
Confidential Information and Business Ideas shall include materials and
information of the Company’s affiliates to which Employee has access.

 

5. Termination.

 

  (a) Right to Terminate; Automatic Termination.

 

  i. Termination Without Cause. Subject to Paragraph 5(b)(i), below, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.

 

  ii. Termination For Cause. Subject to Paragraph 5(b)(ii), below, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time for Cause (as defined below) by giving notice
to Employee stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. “Cause” shall mean any of the following: (1) Employee has breached
this Agreement or any other agreement to which Employee and the Company are
parties or has breached any other obligation or duty owed to the Company,
including, but not limited to, Employee’s breach of or failure or refusal to
perform his duties and responsibilities to the Company and Employee’s violation
of any Company policy (including the Company’s policy against unlawful
harassment); (2) Employee has committed negligence, misconduct or any violation
of law in the performance of Employee’s duties for the Company; (3) Employee has
taken any action likely to result in discredit to or loss of business,
reputation or goodwill of the Company; (4) Employee has failed to follow
reasonable instructions from the Board, officer, body or other entity or
individual to whom Employee reports concerning the operations or business of the



--------------------------------------------------------------------------------

Company; (5) Employee has committed a crime the circumstances of which
substantially relate to Employee’s employment duties with the Company;
(6) Employee has misappropriated funds or property of the Company or engaged in
any material act of dishonesty; (7) Employee has attempted to obtain a personal
profit from any transaction in which the Company has an interest, and which
constitutes a corporate opportunity of the Company, or which is adverse to the
interests of the Company, unless the transaction was approved in writing by the
Company’s Board after full disclosure of all details relating to such
transaction.

 

  iii. Termination by Death or Disability. Subject to Paragraph 5(b)(ii), below,
Employee’s employment and the Company’s obligations under this Agreement shall
terminate automatically, effective immediately and without any notice being
necessary, upon Employee’s death or a determination of Disability of Employee.
For purposes of this Agreement, “Disability” means the inability of Employee,
due to a physical or mental impairment, to perform the essential functions of
Employee’s job with the Company, with or without a reasonable accommodation. A
determination of Disability shall be made by the Company, which may, at its sole
discretion, consult with a physician or physicians satisfactory to the Company,
and Employee shall cooperate with any efforts to make such determination. Any
such determination shall be conclusive and binding on the Parties. Any
determination of Disability under this Paragraph 5(a)(iii) is not intended to
alter any benefits any party may be entitled to receive under any long-term
disability insurance policy carried by either the Company or Employee with
respect to Employee, which benefits shall be governed solely by the terms of any
such insurance policy.

 

  iv. Termination by Resignation. Subject to Paragraph 5(b)(ii), below,
Employee’s employment and the Company’s obligations under this Agreement shall
terminate automatically, effective immediately upon Employee’s provision of
written notice to the Company of Employee’s resignation from employment with the
Company or at such other time as may be mutually agreed between the Parties
following the provision of such notice.

 

  (b) Rights Upon Termination.

 

  i. Paragraph 5(a)(i) Termination. If Employee’s employment is terminated
pursuant to Paragraph 5(a)(i), above, Employee shall have no further rights
against the Company hereunder, except for the right to receive (1) any unpaid
Base Salary with respect to the period prior to the effective date of
termination, (2) payment of any accrued paid time off under the Company’s paid
time off policy that is unused



--------------------------------------------------------------------------------

through the effective date of termination, (3) a Severance Payment (defined
below), the payment of which is contingent upon Employee’s execution of a
written severance agreement (in a form satisfactory to the Company) containing,
among other things, a general release of claims against the Company, and
(4) reimbursement of expenses to which Employee may be entitled. For purposes of
this Agreement, “Severance Payment” means twelve (12) months of Base Salary,
payable following termination in accordance with the normal payroll practices
and schedule of the Company.

 

  ii. Paragraph 2 and Paragraph 5(a)(ii)-(iv) Terminations. If Employee’s
employment is terminated pursuant to Paragraph 5(a)(ii) or (iii), above, if
Employee resigns pursuant to Paragraph 5(a)(iv), above, or if either the Company
or Employee fails to renew this Agreement pursuant to Paragraph 2, above,
Employee or Employee’s estate shall have no further rights against the Company
hereunder, except for the right to receive (1) any unpaid Base Salary with
respect to the period prior to the effective date of termination, (2) payment of
any accrued paid time off under the Company’s paid time off policy that is
unused through the effective date of termination, and (3) reimbursement of
expenses to which Employee may be entitled.

 

6. Successors and Assigns. Rights and duties under this Agreement shall be and
are binding upon and inure to the benefit of the Parties hereto and their
respective heirs, personal representatives, successors and assigns, although
this Agreement, and the right of the Employee to act as an Employee of the
Company, is purely personal and not transferable. This Agreement and the rights
and duties set forth herein may not be assigned by Employee, but may be assigned
by the Company, in whole or in part.

 

7. Representations of the Employee. Employee warrants and represents to the
Company that he/she is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict or prohibit Employee from fully carrying out his/her duties as
described under the terms of this Agreement. Further, Employee warrants and
represents to the Company that he/she has not and will not retain or use, for
the benefit of the Company, any confidential information, records, trade
secrets, or other property of a former employer.

 

8. Notice. Any and all notices, consents, documents or communications provided
for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested),
sent by courier (confirmed by receipt), or telefaxed (confirmed by telefax
confirmation) and addressed as follows (or to such other address
as the addressed party may have substituted by notice pursuant to this Paragraph
8):



--------------------------------------------------------------------------------

To the Company:   School Specialty, Inc.   W6316 Design Drive   P.O. Box 1579  
Appleton WI 54912-1579   Attention: Mr. David Vander Zanden   Fax:
1-920-882-5863 With a copy to:   Joseph F. Franzoi IV, Esq.   Franzoi & Franzoi,
S.C.   514 Racine Street   Menasha, WI 54952   Fax: (920) 725-0998 To Employee:
  Greg Cessna   3189 St. Ives Country Club Parkway   Duluth, GA 30097

Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.

 

9. Entire Agreement; Amendment; Waiver. This Agreement (including any documents
referred to herein) sets forth the entire understanding of the Parties hereto
with respect to the subject matter contemplated hereby. Any and all previous
agreements and understandings between or among the Parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement. This
Agreement shall not be amended or modified except by a written instrument duly
executed by each of the Parties hereto. Any extension or waiver by any party of
any provision hereto shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

 

10. Headings. The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

 

11. Expenses. Each party hereto shall bear and pay all of the respective fees,
expenses and disbursements of their agents, representatives, accountants and
counsel incurred in connection with the subject matter of this Agreement, and
its enforcement; provided, however, that should Employee be determined to have
breached the terms of Paragraph 4, above, Employee shall be obligated to pay the
reasonable attorneys’ fees and costs incurred by the Company as a result of such
breach and the Company’s enforcement of Paragraph 4.



--------------------------------------------------------------------------------

12. Injunctive Relief. The Parties agree that damages will be an inadequate
remedy for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief.

 

13. Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

14. Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and,
to the extent allowed by law, such invalid or unenforceable provision shall be
construed in a manner so as to give the maximum valid and enforceable effect
to the intent of the Parties expressed therein.

 

15. Consideration. Execution of this Agreement is a condition of Employee’s
employment with the Company and Employee’s employment by the Company constitutes
the consideration for Employee’s undertakings hereunder.

 

16. Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Wisconsin, without regard to its conflict of laws
principles.

IN WITNESS WHEREOF, the Parties hereto have cause this Agreement to be duly
executed as of the date first written above.

 

COMPANY: SCHOOL SPECIALTY, INC. By:  

/s/ David Vander Zanden

  David Vander Zanden   CEO EMPLOYEE:

/s/ Greg Cessna

Greg Cessna